Citation Nr: 1703840	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 09-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for herniated disc of the lumbar spine for the period from January 17, 2007 to January 28, 2015. 

2. Entitlement to a rating in excess of 40 percent for herniated disc of the lumbar spine for the period from January 29, 2015. 

3. Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

4. Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to December 1998.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO. 

The Veteran testified before the undersigned in a December 2014 video-conference hearing. A transcript of the hearing is in the claims file.

In July 2015, the Board granted a 40 percent rating for the low back disability effective January 29, 2015 and granted 20 percent ratings for the radiculopathy of the right and left lower extremities but denied ratings in excess of those awarded. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In May 2016, the Court issued a Memorandum Decision setting aside the Board's July 2015 decision to the extent that the Board denied ratings in excess of those awarded and remanded the appeal to the Board.

The issues of entitlement to an increased rating for gastroesophageal reflux disease (GERD); entitlement to service connection for urinary incontinence, fecal incontinence, and for diverticulitis; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for fibromyalgia were denied in October 2014 and August 2016 rating decisions. The Veteran filed a notice of disagreement to these rating actions in November 2015 and September 2016, respectively. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify these matters to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. From January 17, 2007 to January 28, 2015, the service-connected herniated disc of the lumbar spine most nearly approximates forward flexion of 30 degrees with pain.

2. There is no evidence of ankylosis.

3. There is no evidence of incapacitating episodes of intervertebral disc syndrome that requires physician prescribed bed rest.

4. The Veteran manifests moderate incomplete paralysis in her lower extremities.






CONCLUSIONS OF LAW

1. The criteria for the assignment of a 40 percent rating for the service-connected herniated disc of the lumbar spine have been approximated for the period from January 17, 2007 to January 28, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2015).

2. The criteria for a rating in excess of 40 percent for the service-connected herniated disc of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2015).

3. The criteria for a rating in excess of 20 percent for neuropathy of the lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in July 2007, prior to the last adjudication. 
The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the electronic file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The January 2015 VA examination obtained is adequate because the examination was performed by a medical professional, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 






Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, lumbar spine and lower extremity radiculopathy disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Herniated Disc of the Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2014). A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In January 2007, the Veteran filed a claim for an increased evaluation for her service-connected herniated disc of the lumbar spine. 

The August 2007 Report of VA examination reflects diagnoses of herniated disc of the lumbar spine with IVDS. The Veteran complained of constant pain in her low back with stiffness and weakness. She described the pain as a burning, sharp and aching that waxed and waned in intensity. She reported that the pain was constant but she experienced flares in intensity from time to time. The examiner noted that the Veteran's thoracolumbar range of motion was flexion to 60 degrees with pain at 50 degrees; extension to 15 degrees with pain at 10 degrees; left lateral flexion to 20 degrees; left lateral rotation to 30 degrees; right lateral flexion to 20 degrees, and right lateral rotation to 30 degrees). The total range of motion was 175 degrees. The examiner found the Veteran had some pain but no evidence of fatigue, weakness, lack of endurance or further loss in range of motion following repetitive-use testing. There was no evidence of lumbar spine ankylosis. The Veteran reported that she missed approximately one to two days of work per month related to her back. She was advised to refrain from lifting objects greater than 25 pounds.

The January 2015 Report of VA examination documents that the Veteran's thoracolumbar range of motion was: flexion to 30 degrees; extension to 15 degrees; left lateral flexion to 15 degrees; left lateral rotation to 20 degrees; right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees, with pain in all planes of range of motion. The total range of motion was 115 degrees. The examiner found the Veteran had some limitation in range of motion testing following repetitive-use testing. The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on movement, less movement than normal and decreased tolerance for weight-bearing activities (i.e., standing, walking, etc.). 

However, there was no evidence of lumbar spine ankylosis. The examiner indicated that the Veteran had not experienced incapacitating episodes of IVDS that required physician prescribed bed rest. The examiner indicated that the Veteran's lumbar spine disability impacted her ability to perform her occupational tasks in that her back disability limited her in standing and walking and prevented running, jumping and strenuous activities. The Veteran was severely limited in bending and lifting activities. 

As noted, in May 2016 the matter was remanded by the Court for a further statement of reasons and bases. However, recently, the Court has also held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. To that end, the final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

In review of the August 2007 VA examination report, it is unclear whether the VA examiner tested the thoracolumbar spine disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, the August 2007 VA examination is of limited probative value in the current appeal. 

However, the January 2015 Report of VA examination, reflects that the Veteran had flexion of the thoracolumbar spine limited to 30 degrees with pain and functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on movement, less movement than normal and decreased tolerance for weight-bearing activities (i.e., standing, walking, etc.). Given the August 2007 VA examination, in light of the findings of the January 2015 VA examination and the Veteran's consistent reports of painful motion with intermittent flares of pain resulting in additional functional impairment of the lumbar spine, the Board is not convinced that the back disorder worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 40 percent rating is assigned for the period of the appeal from January 17, 2007 to January 28, 2015.

There is no evidence of ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of disc disease requiring physician prescribed bed rest. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted at any time. The 40 percent rating is the maximum evaluation for limitation of motion of the thoracolumbar spine. Therefore, further DeLuca analysis is not required. Johnston v. Brown, 10 Vet. App. 80 (1997).


Radiculopathy of the Lower Extremities

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

The Veteran is assigned 20 percent evaluations for radiculopathy of the right and left lower extremities under Diagnostic Code 8520. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 20 percent rating is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The August 2007 examiner noted the Veteran reported constant pain in her lower extremities. She complained of significant numbness in her left foot which worsened with walking. She reported that due to the numbness, she had stumbled frequently. Examination of the nerve roots showed decreased sensation of the dorsal foot involving right and left lower extremities. No motor deficits were appreciated. The examiner commented that objectively there was decreased sensation involving the dorsum of both feet bilaterally, most consistent with sciatica nerve involvement. 

The January 2015 examiner noted the Veteran reported constant pain in her lower extremities, with moderate paresthesias and numbness bilaterally. The examiner indicated the radiculopathy was moderate bilaterally.

In the July 2015 decision, the Board determined that the Veteran's radicular symptoms supported assignment of a 20 percent rating for the radiculopathy of the right and left lower extremity for the period of the appeal but found ratings in excess of 20 percent were not warranted.

In May 2016, the Court, noting treatment reports documenting the Veteran's complaint of significant numbness in her left foot, worsened with walking and decreased tolerance for weight bearing activities during flare-ups or on repetitive use, found that the Board did not provide an adequate statement of its reasons and bases for its decision denying ratings in excess of 20 percent for radiculopathy of the right and left lower extremities. 

The evidence does not support assignment of a rating in excess of 20 percent for radiculopathy of the lower extremities. To the extent that the Veteran experiences constant pain in the lower back with flares of pain that result in functional loss manifested by decreased tolerance for weight bearing activities, the examiner in January 2015 explicitly determined that the radiculopathy of the lower extremities due to the lumbar spine disability (that resulted in such functional loss) was of a moderate degree of severity. To the extent that the Veteran complained of significant numbness in her left foot worsened with walking, objective examination of the nerve roots showed decreased sensation of the dorsal foot involving right and left lower extremities. No motor deficits were appreciated. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. The 20 percent rating contemplates radiculopathy of a moderate degree. She retains full muscle strength in her extremities. Thus, ratings in excess of 20 percent for the radiculopathy of the lower extremities are not warranted. 

Extraschedular

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's lumbar spine disability and radiculopathy of the lower extremities is specifically contemplated by the schedular rating criteria, and referral for extraschedular consideration is not appropriate. The painful motion and sensory deficits is included in the criteria found in the rating schedule for spine and neurological disabilities. Because the schedular rating criteria is adequate to rate the disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disabilities with the pertinent schedular criteria does not show that her service-connected lumbar spine and radiculopathy of the lower extremities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The painful motion and neurological deficits are specifically contemplated by the criteria discussed above, including the effect of the Veteran's lumbar spine disability and radiculopathy of the lower extremities on her occupation and daily life. In the absence of exceptional factors associated with the disability, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating of 40 percent for herniated disc of the lumbar spine for the period from January 17, 2007 to January 28, 2015 is granted.

A rating in excess of 40 percent for herniated disc of the lumbar spine is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


